******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     AGNES SQUEO, FIDUCIARY (ESTATE OF
        STEPHEN J. SQUEO), ET AL. v.
          THE NORWALK HOSPITAL
             ASSOCIATION ET AL.
                 (SC 19283)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                    Espinosa and Vertefeuille, Js.
      Argued May 21, 2014—officially released April 28, 2015

  Brenden P. Leydon, for the appellants (plaintiffs).
  Michael R. McPherson, with whom, on the brief, were
Joyce A. Lagnese and Jonathan A. Kocienda, for the
appellees (defendants).
  Cynthia C. Bott and Karen K. Clark filed a brief for
the Connecticut Trial Lawyers Association as amicus
curiae.
  Jennifer L. Cox and Jennifer A. Osowiecki filed a
brief for the Connecticut Hospital Association as ami-
cus curiae.
                         Opinion

   PALMER, J. In Clohessy v. Bachelor, 237 Conn. 31,
46, 56, 675 A.2d 852 (1996), this court first recognized
that, under certain limited circumstances, a bystander
to an accident may bring a claim for negligent infliction
of emotional distress against the person whose negli-
gence caused that accident, separate and apart from
any claims that the primary victim of the accident might
have. The present appeal requires us to resolve two
issues that Clohessy left open: (1) whether, and under
what circumstances, a bystander emotional distress
claim may be brought in connection with an injury
arising from alleged medical malpractice; and (2) what
degree of emotional distress a bystander must suffer
before he or she may assert a bystander claim for emo-
tional distress. With regard to the first issue, we con-
clude that a bystander to medical malpractice may bring
a claim for the resulting emotional distress only when
the injuries result from gross negligence such that it
would be readily apparent to a lay observer. This addi-
tional element reflects our determination that bystander
claims should be available in the medical malpractice
context only under extremely limited circumstances.
With regard to the second issue, we conclude that a
bystander must suffer injuries that are severe and debili-
tating, such that they warrant a psychiatric diagnosis1
or otherwise substantially impair the bystander’s ability
to cope with life’s daily routines and demands.
   In the present case, the plaintiffs, Agnes Squeo, fidu-
ciary of the estate of Stephen J. Squeo (Stephen), and
Joseph Squeo, brought this action, alleging that the
defendants, The Norwalk Hospital Association and Deb-
orah M. Shahid, an advanced practice registered nurse,
negligently discharged Stephen, the plaintiffs’ suicidal
son, at approximately 10:30 a.m. on August 15, 2007,
after conducting an emergency psychiatric examination
at Norwalk Hospital (hospital). The plaintiffs further
claimed that they suffered severe emotional distress
when, approximately thirty-five minutes after his dis-
charge, they discovered that Stephen had hung himself
from a tree in their front yard.2 The defendants filed
a motion for summary judgment as to the plaintiffs’
bystander emotional distress claim, contending that
such a claim may not be brought in the medical malprac-
tice context and, in the alternative, that there was no
genuine issue of material fact as to whether the plain-
tiffs had suffered severe and debilitating emotional dis-
tress. The trial court, Hon. Kevin Tierney, judge trial
referee,3 agreed with the latter contention and granted
the defendants’ motion for summary judgment with
respect to the bystander claim. Because we agree that
there was no genuine issue of material fact as to
whether the plaintiffs suffered severe and debilitating
emotional distress as a result of the defendants’ alleged
negligence, we uphold the trial court’s decision to grant
the defendants’ motion for summary judgment as to the
plaintiffs’ bystander emotional distress claim.
   The record reveals the following relevant facts and
procedural history. The plaintiffs brought this action,
alleging one count of professional negligence4 and one
count of bystander emotional distress.5 The trial court
summarized the allegations in the operative complaint
as follows: ‘‘On the evening of August 14, 2007, Agnes
Squeo [called] the Norwalk Police Department because
her son, [Stephen], was depressed and expressed a
desire to harm himself with an electrical cord. Later
that evening, [Stephen] was detained by the police and
admitted to the hospital for an emergency psychiatric
examination. During his stay at the hospital, [Stephen]
was evaluated by Shahid. The following morning,
Shahid left a telephone message for the plaintiffs indi-
cating that [Stephen] would soon be released from the
hospital because he was no longer a danger to himself
or others. [Stephen] was allowed to leave the hospital
soon after Shahid left the . . . message for the plain-
tiffs. After walking home alone, [Stephen] obtained [an
electrical] cord and immediately [hanged] himself from
a tree in the [plaintiffs’] front yard. Soon thereafter,
Joseph Squeo saw [Stephen] hanging from [the] tree,
and the plaintiffs ran to assist [Stephen]. In an attempt
to revive him, the plaintiffs cut the [electrical cord]
. . . and administered [cardiopulmonary resuscita-
tion]. Despite the plaintiffs’ best efforts, [Stephen] had
already suffered [a] substantial brain injur[y], and he
ultimately died after being taken off life support on
August 23, 2007.’’
  The defendants initially moved to strike the second
count of the plaintiffs’ complaint, contending that Con-
necticut law does not recognize a cause of action for
bystander emotional distress in a medical malpractice
case. The court, Hon. Edward R. Karazin, judge trial
referee, denied the motion. Recognizing a split of
authority in the Superior Court, Judge Karazin con-
cluded that, under certain circumstances, a bystander
claim may be brought in the context of a medical mal-
practice action.6
  The defendants subsequently filed a motion for sum-
mary judgment, in which they (1) renewed their argu-
ment that claims of bystander emotional distress cannot
be brought in the medical malpractice context, and
(2) also contended that there was no genuine issue of
material fact as to whether the plaintiffs’ emotional
distress was severe and debilitating. In support of their
motion, the defendants submitted excerpts from the
plaintiffs’ deposition transcripts and interrogatory
responses, in which the plaintiffs admitted that they
had required neither medication nor prolonged mental
health care as a result of witnessing Stephen’s hanging,
and also that they had remained steadily employed fol-
lowing the incident. The plaintiffs did not submit affida-
vits or any other documentary evidence in support of
their opposition to the defendants’ motion for sum-
mary judgment.
  The trial court granted the defendants’ motion for
summary judgment with respect to the second count
of the complaint, finding that the plaintiffs ‘‘failed to
demonstrate that there is a material issue of fact [as to
whether] the injuries and damages [they] suffered . . .
were severe and debilitating.’’ The plaintiffs appealed
to the Appellate Court, and we transferred the appeal
to this court pursuant to General Statutes § 51-199 (c)
and Practice Book § 65-1. On appeal, the plaintiffs con-
tend that (1) Connecticut does recognize a cause of
action for bystander emotional distress arising out of
medical malpractice, and (2) the trial court incorrectly
determined that there was no genuine issue of material
fact as to the emotional distress that they suffered as
a result of witnessing the incident that ultimately led
to Stephen’s death. Additional facts will be set forth
as necessary.
   Before we analyze the plaintiffs’ claims, we briefly
review the development and recognition of bystander
emotional distress as a distinct cause of action in the
United States and Connecticut. Bystander emotional
distress is a derivative claim, pursuant to which a
bystander who witnesses another person (the primary
victim) suffer injury or death as a result of the negli-
gence of a third party seeks to recover from that third
party for the emotional distress that the bystander suf-
fers as a result. Courts historically have been reluctant
to recognize this cause of action. Beyond the concerns
that once counseled against affording a remedy for any
purely emotional injury—the potential for trivial, frivo-
lous or fraudulent claims, and the difficulties involved
in tracing the etiology of psychological harms—recogni-
tion of bystander emotional distress has been hindered
by concerns unique to the bystander context. Specifi-
cally, there have been fears that, if anyone who wit-
nesses a serious accident or injury is permitted to bring
his or her own independent claim, courts will be flooded
with these derivative claims, and defendants will be
subject to liability that is disproportionate to their fault.
   At the same time, as our society has come to better
understand the nature of trauma and other forms of
mental distress, a recognition has emerged that wit-
nessing a horrific accident or injury can result in legiti-
mate, serious emotional harm, harm that can be
objectively diagnosed and that is deserving of compen-
sation. As a result, courts have grappled with the best
way to afford a remedy for a bystander’s genuine emo-
tional distress while placing reasonable limits on the
scope of such liability.
   Over the past century, three approaches have, succes-
sively, represented the majority approach to this issue
in the United States. Initially, most jurisdictions fol-
lowed the impact rule, in which a bystander can recover
for emotional injuries only when he or she was person-
ally physically impacted by the accident in which the
primary victim was injured. Although this rule initially
was viewed as providing some guarantee of the genuine-
ness and seriousness of a bystander’s alleged emotional
distress, it since has been abandoned in nearly every
jurisdiction as both over and under inclusive.
  Beginning in the 1930s, many states replaced the
impact rule with a zone of danger rule, under which a
bystander may bring a claim for emotional distress as
long as he or she is placed in personal physical danger
by the defendant’s negligence, even if no physical
impact actually occurs. As with the impact rule, how-
ever, the zone of danger rule often leads to seemingly
arbitrary results, and fewer than one dozen states have
retained the rule as their primary source of liability for
bystander emotional distress claims.
   Instead, beginning with the seminal California case
of Dillon v. Legg, 68 Cal. 2d 728, 441 P.2d 912, 69 Cal.
Rptr. 72 (1968), nearly three fourths of the states have
adopted some form of what has come to be known as
the rule of reasonable foreseeability. Under this rule,
which applies traditional principles of tort law in the
bystander context, a bystander to a negligently caused
injury or accident may recover for his or her own emo-
tional distress whenever it is reasonably foreseeable
that the defendant’s negligence will result in such harm.
See, e.g., id., 739–41. In Dillon, for example, the Califor-
nia Supreme Court held that a mother, who was not
herself in the zone of danger, could recover for the
emotional distress she experienced upon observing a
motorist strike and kill her infant daughter, who was
crossing the road. Id., 731–32, 741. Since Dillon, courts
in California and elsewhere have worked to develop a
set of rules or guidelines to identify when a bystander’s
distress may be deemed reasonably foreseeable as a
matter of law. In most jurisdictions, in defining the
circumstances under which a bystander is entitled to
recover for such harm, courts have sought to restrict
liability for such claims to cases in which there can be
some confidence that the alleged injuries are (1) the
direct result of the defendant’s negligence, (2) both
genuine and serious, and (3) inflicted on persons who
reasonably could be expected to suffer severe emo-
tional distress in response to the injury or death of the
primary victim.
    When Dillon was decided, Connecticut did not recog-
nize a cause of action for bystander emotional distress,
even for those in the zone of danger. See, e.g., Strazza
v. McKittrick, 146 Conn. 714, 719, 156 A.2d 149 (1959)
(‘‘there can be no recovery for nervous shock and men-
tal anguish caused by the sight of injury or threatened
harm to another’’), overruled in part by Clohessy v.
Bachelor, 237 Conn. 31, 675 A.2d 852 (1996). More than
one decade after Dillon, in Amodio v. Cunningham, 182
Conn. 80, 438 A.2d 6 (1980), the plaintiff, who claimed to
have suffered emotional injuries when her daughter
died after having been misdiagnosed by the defendant
physicians, urged this court to adopt a reasonable fore-
seeability rule such as the one recognized in Dillon.
See id., 81–82. In Amodio, we did not foreclose the
possibility that we would, in the future, recognize a
cause of action for bystander emotional distress. See
id., 92. We declined to do so at that time, however,
because we concluded that, even under Dillon, the
plaintiff’s claim could not satisfy the requirement that
she directly observe a negligent act that contemporane-
ously caused injury to her child. See id., 92–93.
   Subsequently, in Maloney v. Conroy, 208 Conn. 392,
393, 545 A.2d 1059 (1988), we again considered a case
in which a plaintiff experienced emotional distress after
observing the protracted effects of medical malpractice
on a family member. In Maloney, however, we went a
step further than in Amodio, concluding that, ‘‘[w]hat-
ever may be the situation in other contexts [in which]
bystander emotional disturbance claims arise, we are
convinced that, with respect to such claims arising from
malpractice . . . we should return to the position we
articulated in Strazza that there can be no recovery for
nervous shock and mental anguish caused by the sight
of injury or threatened harm to another.’’ (Internal quo-
tation marks omitted.) Id., 402. Finally, in Clohessy, we
were presented with a motor vehicle accident scenario
similar to that in Dillon. Clohessy v. Bachelor, supra,
237 Conn. 32–34; see Dillon v. Legg, supra, 68 Cal. 2d
731–32. After reviewing the law of our sister states
and the various competing policy considerations; see
Clohessy v. Bachelor, supra, 39–56; we recognized a
cause of action for bystander emotional distress and
adopted a version of the reasonable foreseeability
approach to define the parameters of such claims. Id.,
46, 56. With this background in mind, we now turn to
the plaintiffs’ claims and the parties’ competing visions
as to the proper scope of the bystander cause of action
under Connecticut common law.7
                            I
   Before we address whether the trial court correctly
determined that there was no genuine issue of material
fact as to the plaintiffs’ alleged emotional distress, we
first consider the predicate question of whether Con-
necticut recognizes a cause of action for bystander emo-
tional distress arising out of medical malpractice. The
defendants contend that we foreclosed such a cause of
action in Maloney and that compelling public policy
considerations continue to militate in favor of exempt-
ing health care providers from liability for purely emo-
tional harms suffered by witnesses to medical mal-
practice. The plaintiffs, by contrast, maintain that our
decision in Clohessy superseded Maloney and that the
standards that we imposed in Clohessy for the bringing
of bystander emotional distress claims govern all negli-
gence actions, including those sounding in medical mal-
practice. The plaintiffs also maintain that, if properly
cabined, claims of bystander emotional distress may
be recognized in the health care context without unduly
burdening the practice of medicine. We conclude that,
under certain very limited circumstances, Connecticut
does recognize a cause of action for bystander emo-
tional distress resulting from medical malpractice.
   The parties recognize that, in addressing this issue,
we do not write on a blank slate. In Maloney, we held
that a bystander to medical malpractice may not recover
for emotional distress. Maloney v. Conroy, supra, 208
Conn. 393, 402. In so holding, however, we relied in part
on the fact that, at that time, we had not yet recognized a
cause of action for bystander emotional distress in any
context. See id., 399–400. We emphasized that we had
declined to recognize such a claim in Strazza, and that
the Restatement (Second) of Torts expressly disavowed
the applicability of emotional distress claims in the
bystander context. Id. In declining to follow jurisdic-
tions such as California, which had begun to permit
bystander claims arising out of medical malpractice,
we expressed concerns that, for the most part, apply
with equal force to all bystander emotional distress
claims. See, e.g., id., 397 (noting difficulty of tracing
etiology of emotional distress); id., 397–98 (noting risk
that judicial system will be inundated by flood of trivial,
imagined or falsified claims); id., 399 (noting difficulty
of establishing causation with respect to whether emo-
tional distress derives from witnessing of injury or sim-
ply ordinary grief stemming from loss or suffering of
loved one). Moreover, where our analysis in Maloney
did hinge on considerations unique to the medical mal-
practice context, we focused on the distinct factual
scenario presented by that case: a family member, sit-
ting at the bedside of a loved one over the course of
days or weeks, has a prolonged opportunity to observe
the patient’s gradual deterioration as a result of substan-
dard medical care. See id., 402 (‘‘allowing . . . plain-
tiff[s] to bring actions for emotional disturbance based
[on] their observation of the course of treatment of an
alleged malpractice victim over an extended period of
time . . . demonstrates . . . the ineffectiveness of
. . . guidelines [adopted by states such as California]
in screening out claims of any family member for the
grief he has suffered from the loss of a loved one’’
[emphasis added]); id. (allowing recovery by one who
has been constantly at patient’s bedside could lead hos-
pitals to curtail visitation hours). In Maloney, then, we
neither confronted nor addressed the scenario pre-
sented in the present case, in which a bystander wit-
nesses the immediate and jarring aftermath of a single,
discrete medical decision that results in a sudden, trau-
matic injury that ultimately leads to the primary vic-
tim’s death.
  We returned to the issue of bystander liability eight
years later in Clohessy, in which we expressly overruled
Strazza and recognized for the first time a cause of
action for bystander emotional distress. Clohessy v.
Bachelor, supra, 237 Conn. 46, 56. In Clohessy, we
observed that, whereas ‘‘the nearly unanimous weight
of authority’’ in 1959 had deemed such distress to be
unredressable; id., 38; over the following four decades,
many jurisdictions had begun to recognize bystander
emotional distress claims under either the zone of dan-
ger or reasonable foreseeability theories. See id., 38–44.
We adopted a variant of the latter rule because (1) it
had been adopted by the majority of jurisdictions to
have recognized bystander emotional distress claims,
(2) it comports with the general emphasis on the fore-
seeability of harm that animates the law of tort, and
(3) we deemed it to be fairer, and less arbitrary, than
the zone of danger rule. Id., 47–49.
  Because the negligence alleged in Clohessy did not
arise from medical malpractice, we did not have occa-
sion in that case to consider whether, in overruling
Strazza, we also overruled Maloney by implication.
The plaintiffs contend that we did. The defendants, by
contrast, maintain that Maloney remains good law and
that Clohessy opened the door only to those bystander
claims arising from ordinary negligence. We agree with
the plaintiffs that the most reasonable reading of our
decision in Clohessy is that that case superseded Malo-
ney and recognized a cause of action for bystander
emotional distress sufficiently expansive to encompass
medical malpractice along with other types of negli-
gence. We reach this conclusion for four reasons.
   First, as the plaintiffs note, when we first recognized
a cause of action for bystander emotional distress in
Clohessy, we did so using language broad enough to
encompass all species of negligence: ‘‘We . . . con-
clude, on the basis of sound public policy and principles
of reasonable foreseeability, that a plaintiff should be
allowed to recover, within certain limitations, for emo-
tional distress as a result of harm done to a third party.’’
Id., 49. We then described at length the limitations to
be imposed on bystander emotional distress claims—
restrictions on both the types of harms involved and
the potential class of plaintiffs—without any suggestion
that bystanders to medical malpractice were to be
excluded. See id., 51–56. We summarized the new rule
as follows: ‘‘[A] bystander may recover damages for
emotional distress under the rule of reasonable foresee-
ability if the bystander satisfies the following condi-
tions: (1) he or she is closely related to the injury victim,
such as the parent or the sibling of the victim; (2) the
emotional injury of the bystander is caused by the con-
temporaneous sensory perception of the event or con-
duct that causes the injury, or by arriving on the scene
soon thereafter and before substantial change has
occurred in the victim’s condition or location; (3) the
injury of the victim must be substantial, resulting in his
or her death or serious physical injury; and (4) the
bystander’s emotional injury must be serious, beyond
that which would be anticipated in a disinterested wit-
ness and which is not the result of an abnormal
response.’’ Id., 56. Having discussed at some length our
erstwhile reluctance to recognize bystander emotional
distress claims arising out of medical malpractice; see
id., 37–38; we declined to carve out any such exception.
   Second, in defining the elements necessary to assert
a claim for bystander emotional distress in Clohessy,
we relied on cases from both Connecticut and other
jurisdictions in which the underlying act of negligence
was either medical malpractice or ordinary negligence
in the provision of medical care: on six separate occa-
sions, for example, the court in Clohessy cited to or
quoted from Lejeune v. Rayne Branch Hospital, 556
So. 2d 559 (La. 1990). Clohessy v. Bachelor, supra, 237
Conn. 49–51 and nn.11 and 13, 53–54, 56. In Lejeune,
in which the Louisiana Supreme Court reversed one
century of precedent and first recognized a cause of
action for bystander emotional distress, the plaintiff’s
wife allegedly suffered emotional distress upon dis-
covering that the defendant hospital negligently had
allowed rats to bite her comatose husband. Lejeune v.
Rayne Branch Hospital, supra, 561, 571. In Clohessy,
we also cited repeatedly to Hopson v. St. Mary’s Hospi-
tal, 176 Conn. 485, 496, 408 A.2d 260 (1979), the case
in which this court first recognized a cause of action
for the loss of spousal consortium arising out of medical
malpractice. Clohessy v. Bachelor, supra, 51 n.12, 52,
54, 57. Of particular note, of the three cases on which
we relied in Clohessy in discussing the types of injuries
that the primary victim must suffer before liability for
bystander emotional distress may be imposed, two
involved allegations of malpractice or negligence on
the part of health care providers. See id., 53–54 (citing
to Lejeune and Hopson).
   Third, when we discussed Maloney in Clohessy, we
did not characterize our decision in the former case as
having imposed a per se rule exempting health care
providers from liability for bystander emotional dis-
tress. Rather, we simply noted that, ‘‘when the underly-
ing act of negligence . . . is medical malpractice . . .
there generally is no significant observable sudden trau-
matic event by which the effect [on] the bystander can
be judged.’’ (Emphasis added.) Id., 44. In Maloney, for
example, the plaintiff had observed her mother’s grad-
ual deterioration, allegedly as a result of the defendants’
ongoing negligent failure to address her medical needs.
See Maloney v. Conroy, supra, 208 Conn. 394. In
Clohessy, we implicitly left open the possibility that
liability for bystander emotional distress could be
imposed in a different case when the alleged medical
malpractice consists of a significant, sudden and con-
temporaneously observable8 traumatic event.9
   Fourth, the defendants’ interpretation fails to take
account of the credence that we paid in Clohessy to
the development of the law of bystander emotional
distress in other jurisdictions. When contemplating
issues of first impression with regard to Connecticut’s
common law, we often have sought to benefit from the
collective wisdom and experience of our sister states.
See, e.g., Stafford v. Roadway, 312 Conn. 184, 193, 93
A.3d 1058 (2014). In Clohessy, we emphasized that our
jurisprudence in this relatively novel area of the law
has prompted us to look for guidance to the evolving
consensus of our sister states. See Clohessy v. Bachelor,
supra, 237 Conn. 43–44. In Clohessy, for example, we
noted that we declined to recognize a cause of action
for bystander emotional distress in Strazza largely on
the basis of the state of the law in other jurisdictions
at that time. Id., 38, 44; see Strazza v. McKittrick, 146
Conn. 719. By the same token, when, in Clohessy, we
adopted the foreseeability approach to bystander emo-
tional distress first articulated by the California
Supreme Court in Dillon, we did so mindful of the fact
that a substantial school of thought had since emerged
in favor of that approach; see Clohessy v. Bachelor,
supra, 38, 43–44; and that the foreseeability rule had
come to be favored by ‘‘[a] majority of the commenta-
tors and a growing number of jurisdictions . . . .’’ Id.,
49; see also id., 49–50 and n.11 (joining twenty-four
other jurisdictions that had adopted rule); cf. id., 51
(imposing limitations on liability on basis of experience
of other jurisdictions). As we explain more fully herein-
after, the vast majority of jurisdictions following the
foreseeability rule with respect to bystander emotional
distress have concluded that, under appropriate circum-
stances, such claims may be brought in the context of
medical malpractice. Accordingly, we believe that to
adopt a per se rule denying all bystander emotional
distress claims arising from medical malpractice would
run counter to both the letter and the spirit of our
decision in Clohessy.
  For the foregoing reasons, we conclude that our state-
ment in Maloney, in which we had not recognized a
cause of action for bystander emotional distress in any
context, that such claims were not then cognizable in
the context of medical malpractice, did not survive
Clohessy, in which we recognized and defined the
parameters of bystander emotional distress claims in
general. See id., 52–56. This conclusion is consistent
with our recent statement in Jarmie v. Troncale, 306
Conn. 578, 50 A.3d 802 (2012), eschewing any ‘‘per se
rule that [third-party tort] claims are categorically
barred because of the absence of a physician-patient
relationship . . . .’’ Id., 593 n.5.
  We next consider the defendants’ claim that, regard-
less of our precedents, there are compelling public pol-
icy reasons why we should now preclude bystander
emotional distress claims arising from alleged medical
malpractice. Specifically, the defendants and their ami-
cus contend that permitting such claims would (1)
increase the financial burden on health care providers,
in contravention of Connecticut public policy, (2) com-
pel health care providers to curtail visitation rights in
order to reduce the chance that there will be a witness
to any particular instance of medical malpractice, (3)
interfere with the provider-patient relationship, such as
by forcing providers to attend to the needs and concerns
of third parties at the expense of patient care, and
(4) cause medical providers to second-guess their own
professional judgments in favor of accommodating the
needs and concerns of third parties. Although such fears
are not entirely unfounded, we conclude that they can
be adequately addressed by fashioning a legal test that
sufficiently restricts the types of bystander emotional
distress claims that can be predicated on medical mal-
practice.
   We begin by observing that, to our knowledge, only
one American jurisdiction that follows a foreseeability
approach10 to bystander emotional distress claims,
namely, Texas, has excluded as a matter of state com-
mon law all such claims arising from medical malprac-
tice. See Edinburg Hospital Authority v. Trevino, 941
S.W.2d 76, 81 (Tex. 1997) (Texas precludes recovery
for bystander claims in medical malpractice cases). The
legislatures of two other states have barred such claims
by statute. See Branom v. State, 94 Wash. App. 964, 975,
974 P.2d 335 (negligent infliction of emotional distress
claims arising out of medical malpractice are barred by
Washington statute), review denied, 138 Wash. 2d 1023,
989 P.2d 1136 (1999); Finnegan ex rel. Skoglind v. Wis-
consin Patients Compensation Fund, 263 Wis. 2d 574,
591, 666 N.W.2d 797 (2003) (‘‘negligent infliction of emo-
tional distress claims arising out of medical malpractice
are not actionable under Wisconsin law’’). By contrast,
many, if not most, of those jurisdictions that follow the
foreseeability approach expressly permit witnesses to
at least some types of medical malpractice to bring
bystander emotional distress claims.11 We have no rea-
son to believe that those states have suffered the parade
of horribles that the defendants and their amicus envi-
sion. Nor are we overly concerned that the remote spec-
ter of bystander emotional distress claims will lead
hospitals to banish the expectant father from the deliv-
ery room, or children from the bedside of an ailing
parent.
   Of greater concern is the ‘‘troublesome question of
causation’’ that we addressed in Maloney.12 Maloney v.
Conroy, supra, 208 Conn. 399. In fact, bystander claims
arising from alleged medical malpractice raise two dis-
tinct but related problems with regard to causation.
The first problem is that laypeople are, for the most
part, unqualified to identify medical malpractice or
determine whether a particular medical procedure,
decision or diagnosis complies with the prevailing stan-
dard of care. Cf. Boone v. William W. Backus Hospital,
272 Conn. 551, 567–68, 864 A.2d 1 (2005). Moreover,
the provision of health care services is replete with
uncomfortable, disturbing and, at times, even excruciat-
ing modalities and decisions that may be medically nec-
essary and perfectly appropriate but that are beyond
the ken of the lay observer. To a significant extent, then,
medical malpractice differs from the typical bystander
scenario, such as an automobile accident, in which a
lay witness is able to simultaneously assess that (1)
something has gone terribly awry, and (2) the error is
the cause of the resulting injuries to the primary victim.
In the health care setting, by contrast, bystanders may
witness severe injuries that are deeply disturbing but
that are not the result of negligence; conversely,
bystanders may witness instances of professional negli-
gence, the nature or results of which are not readily
apparent.
   The second problem regarding causation is that, in
a case of medical malpractice, it may be difficult, if not
impossible, to determine whether the extreme emo-
tional disturbance suffered by close relatives of a
patient stems from their having witnessed the tortious
conduct or simply from their natural concern over the
illness and suffering of a loved one. Of course, this
problem is not unique to the health care setting. Parents
whose child is injured or killed by a negligent driver
likely will suffer emotional distress regardless of
whether they witness the accident directly. The prob-
lem is magnified in the medical arena, however, because
many victims of medical malpractice are already suffer-
ing from some malady when the tortious conduct
occurs; that is precisely why they have sought medical
care. In some percentage of these cases, moreover, the
malady would have culminated in severe injury or death
regardless of any medical intervention or error. Thus,
the trier of fact is faced with the daunting task of
determining the extent to which the bystander’s emo-
tional distress is the result of witnessing professional
negligence, as opposed to the ordinary distress a person
feels when a loved one is ill.
  A number of jurisdictions have addressed these con-
cerns by adopting the rule that bystander claims arising
from medical malpractice are cognizable only in those
rare cases in which the medical mistake is the result
of gross negligence such that it would be readily appar-
ent and independently traumatizing to a lay observer.
In Pollock v. Ottumwa Regional Mobile Intensive Care
Services, Iowa Court of Appeals, Docket Nos. 0-631, 00-
0040 (Iowa App. December 13, 2000), for instance, the
court allowed a bystander claim to go forward when the
plaintiff had watched emergency medical technicians
cause her husband to fall or roll off an ambulance cot
during transport. ‘‘In most cases,’’ the court explained,
‘‘a layman can have no knowledge whether the proper
medicine was administered or the proper surgical treat-
ment was given. . . . However, it is a matter of com-
mon knowledge and observation that some things do
not ordinarily attend the service of one possessing ordi-
nary skill and experience in a medical or other profes-
sional field. One does not need scientific knowledge or
special training to understand that, ordinarily speaking,
certain results are unnecessary and are not to be antici-
pated, if reasonable care is exercised by the opera-
tor. . . .
   ‘‘There are medical and professional malpractice
cases [in which] the fact there was a negligent occur-
rence or event is so obvious as to be within the compre-
hension of laypersons and requires only common know-
ledge and experience. See Wiles v. Myerly, 210 N.W.2d
619 [621–22] (Iowa 1973) (patient came out of vascular
operation with a part of his body burned that was not
within the area of the operation). There is no rule that
the nature of an injury must be shown by expert testi-
mony if the injury is such that it may satisfactorily be
shown by other evidence.’’ (Citations omitted; emphasis
omitted.) Pollock v. Ottumwa Regional Mobile Inten-
sive Care Services, supra, Iowa Court of Appeals,
Docket Nos. 0-631, 00-0040. California courts likewise
have limited bystander recovery to blatant medical
errors, such as neglecting to care for a patient whose
symptoms obviously require immediate attention, or
mistakenly amputating a healthy limb; Bird v. Saenz,
28 Cal. 4th 910, 918–20, 51 P.3d 324, 123 Cal. Rptr. 2d
465 (2002); concluding that errors of this sort do not
lie beyond the ‘‘understanding awareness of a layper-
son.’’ Id., 920; see also Smelko v. Brinton, 241 Kan. 763,
773–74, 740 P.2d 591 (1987) (following California
approach).
  We believe that such a rule strikes an appropriate
balance. It permits recovery by those traumatized from
witnessing vulnerable loved ones seriously injured by
gross misconduct on the part of health care providers.
At the same time, the rule recognizes that laypeople are
not qualified to assess whether most types of medical
judgments and procedures meet the relevant standard
of care. It thus avoids unnecessarily multiplying claims
and minimizes interference with the provider-patient
relationship.
   The rule adopted by these jurisdictions also conforms
with the principle, well established in Connecticut, that,
although expert testimony usually is necessary to estab-
lish medical malpractice, such testimony is not required
in those cases in which the professional negligence is
‘‘so gross as to be clear even to a [layperson].’’ (Internal
quotation marks omitted.) Boone v. William W. Backus
Hospital, supra, 272 Conn. 567. In Boone, we indicated
that errors such as leaving foreign objects in a patient’s
body after surgery, or administering medications or bio-
materials that are prominently labeled as unsuitable for
a particular patient, could satisfy ‘‘the high threshold
of egregiousness necessary to fall within [this] gross
negligence exception.’’ Id., 567–68. Similarly, when a
bystander claims to have been traumatized by wit-
nessing this sort of grossly negligent treatment of a
loved one, there is far less of a concern than with other
types of medical malpractice regarding the etiology of
the resultant emotional distress. Accordingly, we hold
that, subject to the four conditions we established in
Clohessy; Clohessy v. Bachelor, supra, 237 Conn. 56; a
bystander to medical malpractice may recover for the
severe emotional distress that he or she suffers as a
direct result of contemporaneously observing gross pro-
fessional negligence such that the bystander is aware,
at the time, not only that the defendant’s conduct is
improper but also that it will likely result in the death
of or serious injury to the primary victim.
   In the present case, the plaintiffs alleged that the
defendants prematurely and improperly discharged Ste-
phen, a patient who was imminently suicidal and who
had a long-standing psychiatric history that was known
to the defendants. We are unable to conclude, as a
matter of law, that a hospital that discharges a poten-
tially suicidal patient under the circumstances alleged
could not have demonstrated gross negligence in so
doing, when the patient then proceeded to take his own
life shortly after discharge. See, e.g., DeJesus v. Dept.
of Veterans Affairs, 479 F.3d 271, 288 (3d Cir. 2007);
Danese v. Asman, 670 F. Supp. 709, 719 (E.D. Mich.
1987); Boice v. Tyler Memorial Hospital, United States
District Court, Docket No. 3:CV-06-1709 (M.D. Pa. Sep-
tember 28, 2007); Moczydloski v. First Hospital Corp.,
19 Pa. D. & C.4th 259, 261–62 (Com. Pl. 1993). Accord-
ingly, we reject the defendants’ argument that the plain-
tiffs have not stated a cognizable claim for bystander
emotional distress merely because their action arises
out of alleged medical malpractice.13
                            II
   We next consider whether the trial court, in granting
the defendants’ motion for summary judgment as to the
bystander emotional distress claim, correctly con-
cluded that there was no genuine issue of material fact
as to whether the plaintiffs suffered severe and debilitat-
ing emotional distress as a result of the defendants’
alleged negligence. On appeal, the plaintiffs argue that
(1) the trial court failed to apply the correct legal stan-
dard for claims of bystander emotional distress, and
(2) in any event, their allegations, together with the
evidence in the record, were sufficient to survive a
motion for summary judgment under the legal standard
that the trial court applied. We disagree with these con-
tentions.
                            A
  We begin by clarifying the legal standard governing
claims of bystander emotional distress. In Clohessy, we
held that a bystander to an accident or injury caused by
the negligence of a third party may bring an independent
claim for his or her own emotional distress when (1)
the bystander is closely related to the primary victim
of the accident or injury, (2) the bystander’s emotional
distress is caused by the contemporaneous sensory per-
ception of the event or conduct that causes the accident
or injury, or by arriving on the scene soon thereafter and
before substantial change has occurred in the primary
victim’s condition or location, (3) the primary victim
dies or sustains serious physical injury, and (4) the
bystander experiences serious emotional distress as a
result. Clohessy v. Bachelor, supra, 237 Conn. 52–56.
At issue in the present appeal is the standard governing
the fourth prong of the test, namely, the type and degree
of emotional distress that a bystander must suffer as a
result of witnessing the death or serious physical injury
of a loved one.
   In Clohessy, we described the fourth prong of the
test as follows: ‘‘[T]he plaintiff bystander must have
sustained a serious emotional injury—that is, a reaction
beyond that which would be anticipated in a disinter-
ested witness and which is not an abnormal response
to the circumstance. . . . This injury may be purely
emotional and need not manifest itself physically. See
Delott v. Roraback, 179 Conn. 406, 409, 426 A.2d 791
(1980) ([a] plaintiff may recover damages in a personal
injury action for pain and suffering even when such pain
and suffering is evidenced exclusively by the plaintiff’s
subjective complaints); Leong v. Takasaki, 55 Haw. 398,
408, 520 P.2d 758 (1974) (serious emotional distress
may properly be found [when a] reasonable person
normally constituted, would be unable to adequately
cope with the mental stress engendered by the circum-
stances); Folz v. State, 110 N.M. 457, 470, 797 P.2d 246
(1990) (illogical to require as a threshold element the
presence of physical injury to manifest the emotional
trauma induced by the contemporaneous sensory per-
ception of the death or physical injury of a close loved
one); Sorrells v. M.Y.B. Hospitality Ventures of Ashe-
ville, 334 N.C. 669, 672, 435 S.E.2d 320 (1993) ([the]
plaintiff must show an emotional or mental disorder,
such as, for example, neurosis, psychosis, chronic
depression, phobia, or any other type of severe and
disabling emotional or mental condition [that] may be
generally recognized and diagnosed by professionals
trained to do so); Paugh v. Hanks, [6 Ohio St. 3d 72,
78, 451 N.E.2d 759 (1983)] (serious emotional distress
may be found [when] a reasonable person, normally
constituted, would be unable to cope adequately with
the mental distress engendered by the circumstances
of the case); Sinn v. Burd, [486 Pa. 146, 168, 404 A.2d
672 (1979)] (in agreement with [Leong]); Boyles v. Kerr,
855 S.W.2d 593, 598 (Tex. 1993) ([w]e also are not impos-
ing a requirement that emotional distress manifest itself
physically to be compensable); Heldreth v. Marrs, [188
W. Va. 481, 490, 425 S.E.2d 157 (1992)] (Serious emo-
tional distress [that] results from witnessing a closely
related person critically injured or killed can be, in
some cases, as debilitating and as severe as a physical
injury. More importantly, serious emotional distress can
be diagnosed even in the absence of any physical mani-
festation, and can be proven with medical and psychiat-
ric evidence.); Culbert v. Sampson’s Supermarkets,
Inc., 444 A.2d 433, 438 (Me. 1982) (proof of physical
manifestations of the mental injury is no longer
required); Bowen v. Lumbermens Mutual Casualty Co.,
[183 Wis. 2d 627, 653, 517 N.W.2d 432 (1994)] (plaintiff
need not prove physical manifestation of severe emo-
tional distress). Serious emotional distress, of course,
goes well beyond simple mental pain and anguish. Com-
pensation for mental pain and anguish over injury
to a third person should . . . be allowed [only when]
the emotional injury is both severe and debilitating.
. . . A nonexhaustive list of examples of serious emo-
tional distress includes neuroses, psychoses, chronic
depression, phobia and shock. . . .
   ‘‘To summarize, we conclude that a bystander may
recover damages for emotional distress under the rule
of reasonable foreseeability if . . . the bystander’s
emotional injury [is] serious, beyond that which would
be anticipated in a disinterested witness and which
is not the result of an abnormal response.’’ (Citations
omitted; emphasis added; internal quotation marks
omitted.) Clohessy v. Bachelor, supra, 237 Conn. 54–56.
   The plaintiffs maintain that the highlighted language
in the first and last sentences of this quoted passage
indicates that a bystander need only demonstrate that
his or her emotional distress exceeded that which
would be anticipated in a disinterested witness. This
relatively lax standard would, presumably, be met in
the vast majority of cases in which the other prongs of
the Clohessy test are satisfied, because it is normal to
experience greater distress upon witnessing the death
or serious injury of a close relative than upon seeing a
stranger or mere acquaintance suffer the same fate.
   By contrast, the defendants contend, and the trial
court agreed, that the controlling legal standard is actu-
ally the more stringent requirement indicated by the
highlighted language at the end of the first quoted para-
graph. Specifically, the trial court in the present case
interpreted Clohessy to mean that a bystander has a
viable cause of action only when he or she suffers
emotional injuries that are both severe and debilitating.
The defendants emphasize that several of the parenthet-
ical statements in the quoted passage from Clohessy
suggest that, to be cognizable, the psychological injuries
must render the bystander ‘‘unable to cope . . . .’’
(Internal quotation marks omitted.) The defendants fur-
ther note that, in Clohessy, we indicated that the psycho-
logical trauma involved must be akin to a diagnosable
mental illness such as neurosis, psychosis, chronic
depression, phobia or shock. Therefore, the defendants
submit that, when the relevant portion of Clohessy is
read in its entirety, the standard of emotional distress
‘‘beyond that which would be anticipated in a disinter-
ested witness’’; Clohessy v. Bachelor, supra, 237 Conn.
56; must be construed to mean mental pain and anguish
that is almost unbearable and renders the bystander
unable to cope with the challenges of daily life.
   We agree with the defendants that a bystander cause
of action will lie only when the bystander’s psychologi-
cal injuries are both severe and debilitating, such that
they warrant a psychiatric diagnosis or otherwise sub-
stantially impair the bystander’s ability to cope with
life’s daily routines and demands. We reach this conclu-
sion for three reasons.
   First, as the defendants note, if the law were to
require only that a bystander suffer somewhat more
than an impartial observer might be expected to, virtu-
ally every claim that satisfies the first three Clohessy
requirements also would meet the fourth prong of the
test, which would thus be rendered extraneous. This
is because most people will naturally be more disturbed
by witnessing the serious injury or death of a spouse,
parent, child or sibling than that of a stranger or casual
acquaintance. See, e.g., Portee v. Jaffee, 84 N.J. 88, 98–
99, 417 A.2d 521 (1980). In Clohessy, this court, like the
courts of other jurisdictions to have considered the
issue, sought to strike a delicate balance between
affording a remedy for those bystanders who are trau-
matized by observing a serious injury to a loved one,
while at the same time carefully circumscribing the
scope of potential liability. See Clohessy v. Bachelor,
supra, 237 Conn. 50. The plaintiffs’ interpretation of the
fourth prong of Clohessy would mean that virtually
every bystander who sees a family member suffer a
serious injury would have a claim against a party whose
negligence caused the injury, even if the bystander’s
distress ultimately proved short-lived and did not sub-
stantially impair his or her mental health or ability to
function in the world. The benefits to society of provid-
ing legal recourse for such harms do not justify the
costs.
   The second reason we agree with the defendants that
a bystander’s emotional distress must be both severe
and debilitating is that the more lenient standard advo-
cated by the plaintiffs is impracticable and fails to pro-
vide sufficiently clear guidance as to what sorts of
injuries the law is prepared to recognize. In Clohessy,
we stated that a ‘‘nonexhaustive list of examples of
serious emotional distress includes neuroses, psycho-
ses, chronic depression, phobia and shock.’’ (Internal
quotation marks omitted.) Id., 56. Those conditions con-
stitute diagnosable mental disorders. See American Psy-
chiatric Association, Diagnostic and Statistical Manual
of Mental Disorders (5th Ed. 2013) pp. 87–122 (psy-
chotic disorders); id., pp. 160–88 (depressive disorders);
id., pp. 197–223 (phobias).14 The fifth edition of the
Diagnostic and Statistical Manual of Mental Disorders
(DSM-5) defines a ‘‘mental disorder’’ in relevant part
as ‘‘a syndrome characterized by clinically significant
disturbance in an individual’s cognition, emotion regu-
lation, or behavior that reflects a dysfunction in the
psychological, biological, or developmental processes
underlying mental functioning.’’ Id., p. 20. The DSM-5
further explains that ‘‘[m]ental disorders are usually
associated with significant distress or disability in
social, occupational, or other important activities.’’ Id.
In other words, the types of psychological injuries that
the law is prepared to recognize in the bystander con-
text are those that result in a clinically significant
impairment of one’s ability to function in the world.
   Although a formal psychiatric diagnosis is not always
necessary to establish that a bystander has suffered
emotional harms of this nature, there are several practi-
cal reasons to restrict bystander emotional distress
claims to psychological injuries that are on a par with
diagnosable mental disorders. As we previously noted,
by affording a remedy only for those plaintiffs who have
suffered severe and disabling emotional distress, the
law ensures that resources will not be spent litigating
fraudulent or spurious claims and also that liability will
be imposed on defendants only for those emotional
harms that are truly substantial. In addition, the stan-
dard advocated by the defendants establishes a lodestar
for navigating the murky waters of emotional distress
and mental illness. The requirement that the emotional
distress that a bystander suffers either (1) warrants
a psychiatric diagnosis, or (2) otherwise substantially
impairs the bystander’s ability to cope with life’s daily
routines and demands provides relatively clear guid-
ance as to the type and degree of emotional distress
necessary for bystander liability to be imposed. By con-
trast, the finder of fact would be hard put to determine
with any confidence whether particular plaintiffs have
suffered emotional injuries ‘‘beyond that which would
be anticipated in a disinterested witness . . . .’’
Clohessy v. Bachelor, supra, 237 Conn. 56. Few people,
for instance, ever will have the misfortune of witnessing
a suicide in progress, let alone trying in vain to revive
a dying stranger. One would expect that the reactions
of ordinary people to such an experience will run the
gamut, and that some not insignificant percentage will
suffer from ongoing symptoms such as anxiety, insom-
nia, recurring imagery and other indicia of post-trau-
matic stress, notwithstanding the absence of a close
personal relationship with the victim. To determine
whether the emotional distress that the plaintiffs experi-
enced fell within or exceeded this spectrum of suffering
requires a judgment that is almost hopelessly sub-
jective.
   The third reason we conclude that the fourth prong
of Clohessy restricts liability to emotional harms that
are both severe and debilitating is that our review of
the law of the roughly three dozen states that have
embraced a foreseeability approach to bystander emo-
tional distress claims indicates that a majority of those
jurisdictions has adopted a standard for emotional dis-
tress at least as exacting as that advocated by the defen-
dants. More than one dozen jurisdictions now impose a
standard akin to that urged by the defendants, requiring
that a bystander suffer emotional injuries that are disa-
bling or that render the bystander unable to cope with
the challenges of daily life.15 In addition, at least sixteen
other states impose an even higher standard, hewing
to the more traditional rule that claims of bystander
emotional distress are cognizable only when the emo-
tional distress is so severe that it has manifested in
the form of a physical ailment.16 By contrast, only six
jurisdictions appear to have adopted a more liberal
standard such as the one advocated by the plaintiffs,
pursuant to which a bystander need only demonstrate
that he or she has suffered some degree of temporary
shock, fright or comparable emotional distress.17
   We find especially noteworthy the fact that courts of
other jurisdictions have interpreted the same ‘‘emo-
tional distress beyond that which would be anticipated
in a disinterested witness’’ language that we adopted
in Clohessy to require injuries that render the bystander
psychologically disabled or unable to cope. The cited
language originated in the decision of the California
Supreme Court in Thing v. La Chusa, 48 Cal. 3d 644, 668,
771 P.2d 814, 257 Cal. Rptr. 865 (1989).18 In a footnote
immediately following the court’s statement of the ‘‘dis-
interested witness’’ standard, the court elaborated that
‘‘[a]s . . . the Hawaii Supreme Court [has explained],
‘serious mental distress may be found [when] a reason-
able [person], normally constituted, would be unable
to adequately cope with the mental distress engendered
by the circumstances of the case.’ ’’ Id., 668 n.12, quoting
Rodrigues v. State, 52 Haw. 156, 173, 472 P.2d 509
(1970). The Supreme Court of Appeals of West Virginia,
in adopting the disinterested witness language, likewise
suggested that, to satisfy the requirement, the emotional
harm that a bystander suffers must be ‘‘both severe
and debilitating.’’ (Internal quotation marks omitted.)
Heldreth v. Marrs, supra, 188 W. Va. 490.
  The plaintiffs have failed to articulate any compelling
rationale for construing the standard that we articulated
in Clohessy more liberally than have these courts.
Accordingly, we now clarify that, to satisfy the fourth
prong of the Clohessy test and assert a valid claim for
bystander emotional distress, a bystander must suffer
emotional distress that is severe enough either to war-
rant a psychiatric diagnosis or to otherwise substan-
tially impair his or her ability to cope with life’s daily
routines and demands.
                             B
   Having clarified the legal standard for the requisite
degree of emotional distress, we now consider whether
the trial court, in granting the defendants’ motion for
summary judgment, correctly determined that the plain-
tiffs had failed to demonstrate that there was a genuine
issue of material fact as to whether they had suffered
such emotional distress. The plaintiffs contend that,
even if they are required to demonstrate that their emo-
tional distress was both severe and debilitating, the
record contains sufficient evidence of such distress for
their bystander claim to survive a motion for summary
judgment. On appeal, the plaintiffs have pointed to three
portions of the record that, they contend, create a genu-
ine issue of material fact as to their emotional distress.
We consider each in turn.19
   First, at oral argument before this court, the plaintiffs’
counsel maintained that the allegations in the amended
complaint were themselves sufficient to overcome a
motion for summary judgment. In paragraph 39 of that
complaint, the plaintiffs alleged that, ‘‘[a]s a result of
contemporary sensory perception of observing and/or
experiencing the hanging, the rescue from hanging, the
administration of life support and ultimately [Stephen’s]
death, the plaintiffs have suffered extreme, substantial,
serious and permanent emotional distress.’’ The plain-
tiffs’ position appears to be that, because the defendants
have not submitted evidence that would foreclose the
possibility that the plaintiffs suffered debilitating emo-
tional distress, such as testimony that they were
estranged from Stephen or were unfazed by his death,
the defendants never met their burden of demonstrating
that there was no genuine issue of material fact as to
the fourth prong of the Clohessy test. Therefore, the
plaintiffs contend, the trial court incorrectly determined
that the onus was on them to proffer documentary
evidence such as affidavits, police reports, medical
records, bills or deposition transcripts to substantiate
their claims of emotional distress.
   The defendants, for their part, respond that, once
they submitted evidence from the plaintiffs’ deposition
transcripts and interrogatories tending to show that the
plaintiffs had not experienced the most common indicia
of severe emotional distress, such as an inability to
work or a need for ongoing medical or psychological
care, the burden shifted to the plaintiffs to produce
affidavits or other evidence affirmatively showing that
their injuries were otherwise debilitating. To hold other-
wise, the defendants contend, would be to place on the
party seeking summary judgment the unreasonable, if
not impossible, burden of having to rule out every possi-
ble source of material dispute suggested by the oppos-
ing party’s pleadings. We agree with the defendants.
   The standard by which we review a trial court’s deci-
sion to grant a motion for summary judgment is well
established. ‘‘Summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . Although the party seeking summary judg-
ment has the burden of showing the nonexistence of
any material fact [however] a party opposing summary
judgment must substantiate its adverse claim by show-
ing that there is a genuine issue of material fact together
with the evidence disclosing the existence of such an
issue. . . . It is not enough . . . for the opposing
party merely to assert the existence of such a disputed
issue.’’ (Citation omitted; emphasis added; internal quo-
tation marks omitted.) Great Country Bank v. Pastore,
241 Conn. 423, 435–36, 696 A.2d 1254 (1997). ‘‘Mere
assertions of fact, whether contained in a complaint or
in a brief, are insufficient to establish the existence of
a material fact and, therefore, cannot refute evidence
properly presented to the court [in support of a motion
for summary judgment].’’ Bartha v. Waterbury House
Wrecking Co., 190 Conn. 8, 12, 459 A.2d 115 (1983).
   As a general rule, then, ‘‘[w]hen a motion for summary
judgment is filed and supported by affidavits and other
documents, an adverse party, by affidavit or as other-
wise provided by . . . [the rules of practice], must set
forth specific facts showing that there is a genuine issue
for trial, and if he does not so respond, summary judg-
ment shall be entered against him.’’ (Footnote omitted.)
Farrell v. Farrell, 182 Conn. 34, 38, 438 A.2d 415 (1980).
‘‘Requiring the nonmovant to produce such evidence
does not shift the burden of proof. Rather, it ensures
that the nonmovant has not raised a specious issue for
the sole purpose of forcing the case to trial.’’ Great
Country Bank v. Pastore, supra, 241 Conn. 436.
   As the plaintiffs correctly note, however, one
‘‘important exception exists . . . to the general rule
that a party opposing summary judgment must provide
evidentiary support for its opposition . . . . On a
motion by [the] defendant for summary judgment the
burden is on [the] defendant to negate each claim as
framed by the complaint . . . . It necessarily follows
that it is only [o]nce [the] defendant’s burden in estab-
lishing his entitlement to summary judgment is met
[that] the burden shifts to [the] plaintiff to show that
a genuine issue of fact exists justifying a trial. . . .
Accordingly, [w]hen documents submitted in support
of a motion for summary judgment fail to establish that
there is no genuine issue of material fact, the nonmoving
party has no obligation to submit documents establish-
ing the existence of such an issue.’’ (Citations omitted;
internal quotation marks omitted.) Rockwell v. Quint-
ner, 96 Conn. App. 221, 229–30, 899 A.2d 738, cert.
denied, 280 Conn. 917, 908 A.2d 538 (2006).
  The plaintiffs contend that there are many reasons
why a person suffering from severe emotional distress
may be reluctant to seek psychiatric treatment or to
obtain a formal diagnosis of mental illness. Therefore,
they argue, the plaintiffs’ mere admission that they only
took medication and sought counseling on a limited
basis following Stephen’s death did not rule out the
possibility that they nevertheless had suffered severe
and debilitating emotional distress as a result of wit-
nessing his suicide.
    Even if we were to assume that the plaintiffs, in
alleging emotional distress that was ‘‘extreme’’ and
‘‘permanent,’’ successfully pleaded severe and disabling
emotional harm as we have defined it; see part II A of
this opinion; we disagree that they could rely on those
pleadings to defeat the defendants’ motion for summary
judgment. In their answer, the defendants did not admit
the allegations contained in paragraph 39 but instead
‘‘[left] the plaintiffs to their proof.’’ Subsequently, in
their motion for summary judgment, the defendants
maintained that ‘‘there is no genuine factual dispute
that the plaintiffs’ emotional injuries [were] not debili-
tating, as required under . . . [Clohessy].’’ (Emphasis
in original.) In their supporting memorandum of law,
the defendants emphasized that the plaintiffs failed to
allege either that they had been diagnosed with any
mental disorders or that their emotional distress had
interfered with their ability to function on a day-to-
day basis. Clearly, the defendants sought to broadly
challenge the allegation that the plaintiffs had suffered
severe emotional distress. The question is whether the
evidence the defendants submitted in support of their
motion for summary judgment was sufficient to shift
the burden of production to the plaintiffs.
   Attached as exhibits to the defendants’ memorandum
of law were excerpts of the deposition testimony of the
plaintiffs, as well as their responses to the defendants’
interrogatories. In Agnes Squeo’s deposition, she testi-
fied that the only forms of psychiatric therapy or care
that she had sought in the four years since Stephen’s
suicide were (1) attending a single family therapy ses-
sion in which she discussed ‘‘the images that [she] had
to deal with and the nightmares,’’ (2) speaking infor-
mally with one of her students,20 who was a social
worker, and (3) periodically chatting with her pastor.
Agnes Squeo further testified that, after initially taking
prescription sleeping pills for a few days, she had taken
no other medication for her emotional distress. In her
interrogatory responses, Agnes Squeo declined to iden-
tify any physician, hospital, mental health professional,
counselor or other person who had treated her emo-
tional distress. She further averred that she had been
continuously employed as a fitness instructor during
the period since Stephen’s death and that she had not
lost any wages as a result of her emotional distress.
   In his deposition, Joseph Squeo testified that he had
not sought any psychiatric or medical treatment for
emotional distress from the time of Stephen’s suicide
in August, 2007, until July, 2011, when he sought treat-
ment to, in his words, ‘‘take advantage of my [Veterans
Administration] service connected disability . . . .’’ He
further testified that he did attend two counseling ses-
sions in August, 2011, and that, as of February, 2012,
he intended to seek additional treatment for emotional
distress. He conceded, however, that he had made no
specific plans to resume counseling because ‘‘I have to
fit it into my schedule, tight schedule.’’ Joseph Squeo
also testified that he never had taken any medication
for his emotional distress. In his response to the defen-
dants’ interrogatories, Joseph Squeo indicated that he
was not claiming any lost wages with respect to his
employment as a fifth grade teacher and team leader.
   We agree with the defendants that the deposition
transcripts and interrogatory responses submitted in
support of their motion for summary judgment were
sufficient to call into question whether the plaintiffs
had sustained severe and debilitating emotional harm
as a result of the defendants’ alleged negligence, thereby
requiring the plaintiffs to set forth specific facts demon-
strating a genuine issue of material fact with respect
to that issue. Although a psychiatric diagnosis is not
required to satisfy the fourth prong of the Clohessy test,
a person suffering from debilitating emotional injuries
ordinarily would be expected to actively pursue some
course of medical or psychological care. In addition,
Agnes Squeo and Joseph Squeo admitted that they had
remained steadily employed as a fitness instructor and
an elementary school teacher/team leader, respectively,
occupations generally known to require a fair degree
of physical and emotional energy. Finally, Joseph Squeo
testified that his ‘‘tight schedule’’ had not afforded him
an opportunity to pursue mental health care.
   The plaintiffs conceded that neither of them had
experienced some of the most common indicia of severe
emotional distress, namely, the need for ongoing mental
health care and the inability to pursue their chosen
vocations. This testimony suggests that the plaintiffs’
emotional distress was not so extreme as to render
them unable to navigate the other challenges of daily
life. Accordingly, they could not continue to rely on
their pleadings to defeat the defendants’ motion for
summary judgment but, instead, were obliged to submit
affidavits or other documentary evidence in support of
their claims. See Practice Book § 17-45. This they failed
to do.
  The plaintiffs’ second argument is that, even if docu-
mentary evidence of severe emotional distress is ordi-
narily required under such circumstances, it was not
necessary in view of the unique facts of this case
because to witness the suicide of one’s own child is
deeply and inherently traumatic. In essence, the plain-
tiffs ask that we take judicial notice that for them to
have witnessed Stephen’s suicide, and tried in vain to
save his life, could not have been anything other than
extremely disturbing. The defendants, on the other
hand, ask that we take notice of the fact that the plain-
tiffs, having lived for years with a son whom the defen-
dants characterized as a ‘‘chronic high suicide risk
patient,’’ likely anticipated and were mentally prepared
for the possibility that he would eventually take his
own life.
   We need not speculate, however, as to what shock
and distress the plaintiffs may have experienced upon
witnessing Stephen’s hanging. Even if we assume that
their experience was deeply disturbing, and we have
no reason to doubt that it was, that alone is not sufficient
to satisfy the legal standard that we have articulated
today. Just as ‘‘few persons travel through life alone’’;
Clohessy v. Bachelor, supra, 237 Conn. 47; few of us
complete the journey without ever suffering the loss of
a parent, child, sibling or partner. The DSM-5, in defining
a mental disorder, emphasizes that an ‘‘expectable or
culturally approved response to a common stressor or
loss, such as the death of a loved one, is not a mental
disorder.’’ American Psychiatric Association, supra, p.
20. We likewise conclude that, to survive a motion for
summary judgment, the plaintiffs bore the burden of
producing some evidence that the distress that they
suffered as a result of witnessing the results of the
defendants’ alleged negligence was severe and debilitat-
ing, beyond the normal reaction of a parent to the hor-
rific experience of losing a child. Merely alleging so in
their complaint was not sufficient.
   The plaintiffs’ third argument is that, although they
did not submit any affidavits or other documentary
evidence in opposition to the defendants’ motion for
summary judgment, the documents that the defendants
submitted are themselves sufficient to create a genuine
issue of material fact. For example, the defendants sub-
mitted a portion of the transcript of Agnes Squeo’s
deposition, during which she testified that Joseph
Squeo, upon discovering his son’s hanging, screamed,
‘‘oh, my God, oh, my God.’’ She also testified that she
has experienced nightmares and ‘‘images,’’ and that she
has sought out informal counseling. The plaintiffs also
testified that Joseph Squeo attended a few counseling
sessions and plans to resume counseling in the future.
   Although it is a close question, we do not believe
that this testimony, standing alone, is enough to create
a genuine issue of material fact as to whether the plain-
tiffs suffered severe and debilitating mental distress
such that they were unable to cope with the challenges
of daily life. The evidence in support of the plaintiffs’
claim is weaker even than the evidence that courts in
other jurisdictions, applying a comparable standard,
have deemed to be legally insufficient. In Parrish ex
rel. Parrish v. Omaha Public Power District, 242 Neb.
731, 733, 496 N.W.2d 914 (1993), overruled in part on
other grounds by Gaytan v. Wal-Mart, 289 Neb. 49, 853
N.W.2d 181 (2014), for example, the Supreme Court of
Nebraska considered the case of a ten year old girl
whose father died in a construction accident. The girl
cried so much that she suffered constant headaches,
and her grades fell. Id. She visited a school counselor
a few years after the accident but did not require or
obtain any other medical or mental health treatment.
Id., 733–34. The court concluded that the trial court
properly granted the defendants’ motion for summary
judgment on her emotional distress claim: ‘‘Although
we do not disregard or minimize the understandable
anguish and enduring sadness that [the girl] experi-
enced [upon] learning of her father’s death, an action
for emotional distress is a particular type of legal action
which requires emotional distress . . . so severe that
no reasonable person could have been expected to
endure it and which is of sufficient severity that it is
medically significant. . . . The record does not contain
evidence in that regard . . . .’’ (Citation omitted; inter-
nal quotation marks omitted.) Id., 734; see McCarthy
v. Cleveland Heights, 65 Ohio App. 3d 216, 218, 583
N.E.2d 981 (1989) (allegations that plaintiff became
depressed, attended counseling for two months, and
was incarcerated after provoking drunken confronta-
tion with police was deemed to be insufficient to dem-
onstrate severe and debilitating emotional distress as
matter of law); see also Held v. Aubert, 845 So. 2d 625,
634–35 (La. App. 2003) (citing cases). In the present
case, in light of the plaintiffs’ admission that they were
able to remain employed in physically and emotionally
demanding careers, that neither needed significant
medication or mental health care, and that Joseph
Squeo had been unable to find time to schedule therapy
sessions, the onus was on the plaintiffs to document
some area of their lives in which witnessing Stephen’s
suicide has left them emotionally disabled. Although
we are most sympathetic to their plight, we agree with
the trial court that they failed to make the necessary
evidentiary showing to defeat a motion for summary
judgment.
  The decision of the trial court to grant the defendants’
summary judgment motion as to the plaintiffs’ claim of
negligent infliction of emotional distress is affirmed.
      In this opinion the other justices concurred.
  1
    Because, as the plaintiffs explain, some social stigma may be associated
with a diagnosis of mental illness, the law does not require that a person
bringing a bystander claim for emotional distress actually receive a formal
diagnosis before asserting such a claim.
  2
    As a result of Stephen’s actions, and despite attempts by the plaintiffs
to administer cardiopulmonary resuscitation, Stephen suffered an anoxic
brain injury. Stephen was placed on life support, which subsequently was
withdrawn, shortly after which Stephen died.
   3
     Unless otherwise noted, all references to the trial court are to the court,
Hon. Kevin Tierney, judge trial referee.
   4
     Although the operative complaint did not expressly allege that the defen-
dants committed medical malpractice, it is clear from the allegations that
the plaintiffs’ claims sound in medical malpractice rather than in ordinary
negligence. See Boone v. William W. Backus Hospital, 272 Conn. 551, 562–63,
864 A.2d 1 (2005) (‘‘the relevant considerations in determining whether a
claim sounds in medical malpractice are whether [1] the defendants are
sued in their capacities as medical professionals, [2] the alleged negligence
is of a specialized medical nature that arises out of the medical professional-
patient relationship, and [3] the alleged negligence is substantially related
to medical diagnosis or treatment and involved the exercise of medical
judgment’’ [internal quotation marks omitted]).
   5
     The first count was brought by Agnes Squeo, as fiduciary of the estate
of Stephen. The second count, alleging bystander emotional distress, was
brought by Agnes Squeo and Joseph Squeo in their individual capacities.
   6
     After the plaintiffs amended their complaint, the defendants again moved
to strike the second count on similar grounds. The court, Hon. Taggart D.
Adams, judge trial referee, denied the motion on procedural grounds without
reaching the merits.
   7
     The Connecticut Trial Lawyers Association and the Connecticut Hospital
Association have submitted briefs as amici curiae in support of the plaintiffs
and the defendants, respectively.
   8
     See footnote 13 of this opinion.
   9
     It bears noting that, in Maloney, the defendants contended in their motion
to strike, the granting of which formed the basis for the appeal in that case,
not that liability for bystander emotional distress is precluded in medical
malpractice actions but only that ‘‘[n]o cause of action exists for emotional
distress arising from witnessing harm to another . . . .’’ Maloney v. Conroy,
Supreme Court Records & Briefs, May Term, 1988, Pt. 4, Record p. 12. The
trial court granted the motion on that basis. Id., p. 27 (‘‘the rule . . . still
prevails in this state . . . that there may be no recovery for emotional
distress occasioned by fear of threatened harm to another’’).
   10
      Bystander medical malpractice claims will rarely if ever arise under a
zone of danger rule, as it is the rare form of medical malpractice that
would pose a physical threat to bystanders. Edinburg Hospital Authority
v. Trevino, 941 S.W.2d 76, 81 (Tex. 1997).
   11
      See, e.g., Bird v. Saenz, 28 Cal. 4th 910, 917–22, 51 P.3d 324, 123 Cal.
Rptr. 2d 465 (2002) (defining circumstances under which lay witness to
malpractice may assert valid claim for bystander emotional distress); Arm-
strong v. A.I. Dupont Hospital for Children, 60 A.3d 414, 417, 426 (Del.
Super. 2012) (permitting claim when parents observed hospital discharge
unresponsive, postoperative child, who died hours later); Ryan v. Brown,
827 N.E.2d 112, 118 (Ind. App. 2005) (parents of stillborn baby permitted
to bring claim against physician and hospital for negligent infliction of
emotional distress); Pollock v. Ottumwa Regional Mobile Intensive Care
Services, Iowa Court of Appeals, Docket Nos. 0-631, 00-0040 (Iowa App.
December 13, 2000) (permitting claim when emergency medical technicians
caused plaintiff’s husband to fall from mobile cot); Lejeune v. Rayne Branch
Hospital, supra, 556 So. 2d 561 (wife stated cause of action for bystander
emotional distress arising from discovery that hospitalized comatose hus-
band had sustained rat bites); Nelson v. Flanagan, 677 A.2d 545, 549 (Me.
1996) (‘‘in an appropriate case a medical misdiagnosis may result in an
allowable claim for [bystander emotional distress]’’); Wargelin v. Sisters of
Mercy Health Corp., 149 Mich. App. 75, 79–80, 86–87, 385 N.W.2d 732 (1986)
(parents of infant who died around time of or shortly after birth due to
alleged malpractice of health care providers allowed to bring claim for
bystander emotional distress); Gendek v. Poblete, 139 N.J. 291, 297, 654 A.2d
970 (1995) (‘‘[c]laims for emotional distress that are either direct or indirect
may arise when the negligence consists of medical malpractice’’); Crippens
v. Sav On Drug Stores, 114 Nev. 760, 762–63, 961 P.2d 761 (1998) (permitting
claim arising from negligently dispensed pharmaceutical); McAllister v. Ha,
347 N.C. 638, 646, 496 S.E.2d 577 (1998) (permitting claim for negligent
infliction of emotional distress arising from defendant physician’s alleged
failure to inform parents of certain test results when their infant son was
born with sickle-cell disease); McGill v. Newark Surgery Center, 113 Ohio
Misc. 2d 21, 27–28, 41–42, 756 N.E.2d 762 (Com. Pl. 2001) (husband was
permitted to bring claim after witnessing wife’s death as result of hospital’s
allegedly negligent failure to provide emergency blood supply); Bloom v.
DuBois Regional Medical Center, 409 Pa. Super. 83, 87, 106, 597 A.2d 671
(1991) (indicating that cause of action for bystander distress could lie when
emergency room staff failed to diagnose and treat patient with appropriate
expediency); see also Thomas v. OB/GYN Specialists of the Palm Beaches,
Inc., 889 So. 2d 971, 972 (Fla. App. 2004) (Florida recognizes narrow excep-
tion to impact rule for emotional distress suffered by parents of stillborn
due to medical negligence), appeal dismissed, 912 So. 2d 320 (Fla. 2005);
Miles v. Edward O. Tabor, M.D., Inc., 387 Mass. 783, 788–89, 443 N.E.2d
1302 (1982) (claim for negligent infliction of emotional distress arising from
physician’s alleged malpractice was cognizable but failed because there was
insufficient evidence of emotional distress at or around time of alleged
malpractice); Sell v. Mary Lanning Memorial Hospital Assn., 243 Neb.
266, 269–72, 498 N.W.2d 522 (1993) (claim arising from hospital’s alleged
negligence in mistakenly informing plaintiff that her son had died in accident
was cognizable but failed due to lack of proof of severe emotional distress);
O’Donnell v. HCA Health Services of New Hampshire, Inc., 152 N.H. 608,
612, 883 A.2d 319 (2005) (claim for negligent infliction of emotional distress
was cognizable but failed for lack of physical symptomology of plaintiff’s
distress); Fernandez v. Walgreen Hastings Co., 126 N.M. 263, 270, 273, 968
P.2d 774 (1998) (claim for negligent infliction of emotional distress was
cognizable but failed because plaintiff did not witness injury producing
event); Reilly v. United States, 547 A.2d 894, 899 (R.I. 1988) (negligent
infliction of emotional distress claim is cognizable upon proof that plaintiff
has suffered physical symptomology in connection with emotional distress).
    12
       We remain confident that the other concerns that we raised in Maloney,
namely, ‘‘that recognition of a cause of action for [bystander emotional
distress] when not related to any physical trauma may inundate judicial
resources with a flood of relatively trivial claims, many of which may be
imagined or falsified, and that liability may be imposed for [the] highly
remote consequences of a negligent act’’; Maloney v. Conroy, supra, 208
Conn. 397–98; are addressed adequately by the conditions that we imposed
in Clohessy on all bystander emotional distress claims.
    13
       We note that the plaintiffs apparently did not become aware that the
defendants had discharged Stephen until approximately thirty-five minutes
after the fact, by which time he had left the scene of the allegedly tortious
conduct and walked from the hospital to the plaintiffs’ home. Because the
parties have not raised the issue, however, we need not decide whether, as
a matter of law, allegations such as these could satisfy the direct, contempo-
raneous perception requirement that we imposed in Clohessy; Clohessy v.
Bachelor, supra, 237 Conn. 56; particularly in light of the restrictions that
we have imposed on bystander claims in the medical malpractice context.
We emphasize, moreover, that the contemporaneous perception requirement
is an important limitation on any claim for bystander emotional distress,
and the plaintiffs would be required to demonstrate why the relatively long
period of time that had elapsed from the alleged medical negligence to the
discovery of the incident that ultimately led to Stephen’s death should not
be an impediment to recovery.
    14
       Although the Diagnostic and Statistical Manual of Mental Disorders does
not formally identify shock and neurosis as distinct mental disorders, it
does recognize various dissociative and post-traumatic stress disorders com-
monly associated with shock; see American Psychiatric Association, supra,
pp. 271–80, 291–307; as well as a range of anxiety and obsessive-compulsive
disorders commonly associated with neurosis. Id., pp. 222–33, 235–64.
    15
       See, e.g., Lockett v. New Orleans, 607 F.3d 992, 1003 (5th Cir.) (applying
Louisiana law and stating that ‘‘the claimant’s mental anguish or emotional
distress must be severe, debilitating, and foreseeable’’ [internal quotation
marks omitted]), cert. denied, 562 U.S. 1003, 131 S. Ct. 507, 178 L. Ed. 2d
371 (2010); Russ v. Causey, 732 F. Supp. 2d 589, 606 (E.D.N.C. 2010) (applying
North Carolina law and stating that plaintiff must proffer some evidence of
‘‘ ‘severe and disabling psychological problems’ ’’), aff’d in part, 468 Fed.
Appx. 267 (4th Cir. 2012); Milberger v. KBHL, LLC, 486 F. Supp. 2d 1156,
1165 (D. Haw. 2007) (applying Hawaii law, which imposes liability only
‘‘when it is reasonably foreseeable that a reasonable plaintiff-witness to an
accident would not be able to cope with the mental stress engendered
by such circumstances’’ [internal quotation marks omitted]); Chizmar v.
Mackie, 896 P.2d 196, 204 (Alaska 1995) (‘‘[s]erious mental distress may be
found [when] a reasonable man, normally constituted, would be unable to
adequately cope with the mental stress engendered by the circumstances
of the case’’ [internal quotation marks omitted]); Potter v. Firestone Tire &
Rubber Co., 6 Cal. 4th 965, 989 n.12, 863 P.2d 795, 25 Cal. Rptr. 2d 550 (1993)
(same); Osborne v. Keeney, 399 S.W.3d 1, 17 (Ky. 2012) (following Tennessee
and concluding that liability may be imposed only for serious or severe
emotional distress, which occurs when ‘‘a reasonable person, normally con-
stituted, would not be expected to endure the mental stress engendered by
the circumstances of the case’’); Culbert v. Sampson’s Supermarkets, Inc.,
supra, 444 A.2d 437 (concluding that bystander emotional distress claims
are limited to those involving serious mental distress, ‘‘which can be found
[when] a reasonable person normally constituted, would be unable to ade-
quately cope with the mental stress engendered by the circumstances of
the event’’ [internal quotation marks omitted]); Sacco v. High Country Inde-
pendent Press, Inc., 271 Mont. 209, 234, 896 P.2d 411 (1995) (‘‘Complete
emotional [tranquility] is seldom attainable in this world, and some degree
of transient and trivial emotional distress is a part of the price of living
among people. The law intervenes only [when] the distress inflicted is so
severe that no reasonable [person] could be expected to endure it.’’ [Internal
quotation marks omitted.]); Parrish ex rel. Parrish v. Omaha Public Power
District, 242 Neb. 731, 732–33, 496 N.W.2d 914 (1993) (‘‘[t]o be actionable,
[the bystander’s] emotional distress must have been so severe that no reason-
able person could have been expected to endure it’’), overruled in part on
other grounds by Gaytan v. Wal-Mart, 289 Neb. 49, 853 N.W.2d 181 (2014);
Folz v. State, supra, 110 N.M. 471 (requiring ‘‘severe shock’’ beyond ‘‘grief
or sorrow normally attending the death of a family member’’); Zivich v.
Mentor Soccer Club, Inc., Ohio Court of Appeals, Docket No. 95-L-184 (Ohio
App. April 18, 1997) (‘‘Serious emotional distress describes emotional injury
[that] is both severe and debilitating. Thus, serious emotional distress may
be found [when] a reasonable person, normally constituted, would be unable
to cope adequately with the mental distress engendered by the circumstances
of the case.’’ [Internal quotation marks omitted.]), aff’d, 82 Ohio St. 3d 367,
696 N.E.2d 201 (1998); Toney v. Chester County Hospital, 614 Pa. 98, 107,
36 A.3d 83 (2011) (same); Ramsey v. Beavers, 931 S.W.2d 527, 532 (Tenn.
1996) (same); Heldreth v. Marrs, supra, 188 W. Va. 490 (injuries must be
‘‘ ‘both severe and debilitating’ ’’).
    16
       See, e.g., Geraci v. Women’s Alliance, Inc., 436 F. Supp. 2d 1022, 1033–34
(D.N.D. 2006) (applying North Dakota law); Armstrong v. A.I. DuPont Hospi-
tal for Children, 60 A.3d 414, 426 (Del. Super. 2012); Elliott v. Elliott, 58
So. 3d 878, 880 (Fla. App. 2011); Carrillo v. Boise Tire Co., 152 Idaho 741,
750, 274 P.3d 1256 (2012); Barnhill v. Davis, 300 N.W.2d 104, 107–108 (Iowa
1981); Ware ex rel. Ware v. ANW Special Educational Cooperative No. 603,
39 Kan. App. 2d 397, 401, 180 P.3d 610 (2008); Taylor v. Kurapati, 236 Mich.
App. 315, 360, 600 N.W.2d 670 (1999); St. Onge v. MacDonald, 154 N.H. 768,
770, 917 A.2d 233 (2007); Hammond v. Central Lane Communications
Center, 312 Or. 17, 25, 816 P.2d 593 (1991); Perrotti v. Gonicberg, 877 A.2d
631, 637 (R.I. 2005); Doe v. Greenville County School District, 375 S.C. 63,
67–68, 651 S.E.2d 305 (2007); Maryott v. First National Bank of Eden, 624
N.W.2d 96, 104 (S.D. 2001); Delk v. Columbia/HCA Healthcare Corp., 259
Va. 125, 138, 523 S.E.2d 826 (2000); see also Vance v. Vance, 286 Md. 490,
500–501, 408 A.2d 728 (1979) (manifestation of physical injury may be estab-
lished through various forms of evidence); Rodriguez v. Cambridge Housing
Authority, 443 Mass. 697, 701–702, 823 N.E.2d 1249 (2005) (requiring objec-
tive evidence of mental distress such as tension headaches); Colbert v.
Moomba Sports, Inc., 163 Wash. 2d 43, 50, 176 P.3d 497 (2008) (bystander
‘‘must demonstrate objective symptoms of emotional injury’’).
    17
       See, e.g., Groves v. Taylor, 729 N.E.2d 569, 573 (Ind. 2000); Crippens
v. Sav on Drug Stores, 114 Nev. 760, 762–63, 961 P.2d 761 (1998); Gupta v.
Asha Enterprises, L.L.C., 422 N.J. Super. 136, 151–52, 27 A.3d 953 (App.
Div. 2011); United Services Automobile Assn. v. Keith, 970 S.W.2d 540, 542
(Tex. 1998); Bowen v. Lumbermens Mutual Casualty Co., supra, 183 Wis.
2d 657; Gates v. Richardson, 719 P.2d 193, 199–200 (Wyo. 1986).
    18
       In Thing, the court adopted the following rule for bystander emotional
distress claims: ‘‘[A] plaintiff may recover damages for emotional distress
caused by observing the negligently inflicted injury of a third person if, but
only if, [the] plaintiff: (1) is closely related to the injury victim; (2) is present
at the scene of the injury-producing event at the time it occurs and is then
aware that it is causing injury to the victim; and (3) as a result suffers serious
emotional distress—a reaction beyond that which would be anticipated
in a disinterested witness and which is not an abnormal response to the
circumstances.’’ (Footnotes omitted.) Thing v. La Chusa, supra, 48 Cal.
3d 667–68.
  19
     We exercise plenary review over the trial court’s decision to grant the
defendants’ motion for summary judgment. See, e.g., Romprey v. Safeco
Ins. Co. of America, 310 Conn. 304, 313, 77 A.3d 726 (2013).
  20
     Agnes Squeo was a fitness instructor at this time.